Exhibit Consolidated Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2009 2008 2009 2008 Revenues 2,127 2,017 4,507 4,150 Operating and Other Expenses/(Income) Plant operating costs and other 828 733 1,665 1,431 Commodity purchases resold 299 333 729 729 Other income (10 ) (9 ) (15 ) (37 ) Calpine bankruptcy settlements - - - (279 ) Writedown of Broadwater LNG project costs - - - 41 1,117 1,057 2,379 1,885 1,010 960 2,128 2,265 Depreciation and amortization 345 315 691 625 665 645 1,437 1,640 Financial Charges/(Income) Interest expense 264 191 565 415 Financial charges of joint ventures 16 17 30 33 Interest income and other (34 ) (20 ) (56 ) (31 ) 246 188 539 417 Income before Income Taxes and Non-Controlling Interests 419 457 898 1,223 Income Taxes Current 37 103 91 349 Future 58 19 118 23 95 122 209 372 Non-Controlling Interests Non-controlling interest in PipeLines LP 8 13 32 34 Non-controlling interest in Portland - (1 ) 5 43 8 12 37 77 Net Income 316 323 652 774 Preferred Share Dividends 5 5 11 11 Net Income Applicable to Common Shares 311 318 641 763 See accompanying notes to the consolidated financial statements. TCPL [33 SECOND QUARTER REPORT 2009 Consolidated Cash Flows (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2009 2008 2009 2008 Cash Generated From Operations Net income 316 323 652 774 Depreciation and amortization 345 315 691 625 Future income taxes 58 19 118 23 Non-controlling interests 8 12 37 77 Employee future benefits funding (in excess of)/lower than expense (23 ) (7 ) (57 ) 13 Writedown of Broadwater LNG project costs - - - 41 Other (18 ) 6 5 32 686 668 1,446 1,585 Decrease/(increase) in operating working capital 305 (126 ) 396 (104 ) Net cash provided by operations 991 542 1,842 1,481 Investing Activities Capital expenditures (1,263 ) (633 ) (2,386 ) (1,093 ) Acquisitions, net of cash acquired (115 ) (2 ) (249 ) (4 ) Deferred amounts and other (154 ) (1 ) (324 ) 111 Net cash used in investing activities (1,532 ) (636 ) (2,959 ) (986 ) Financing Activities Dividends on common and preferred shares (239 ) (200 ) (468 ) (390 ) Advances received from/(repaid to) parent 1,065 14 1,057 (366 ) Distributions paid to non-controlling interests (19 ) (60 ) (40 ) (75 ) Notes payable issued/(repaid), net 233 754 (684 ) 1,090 Long-term debt issued, net of issue costs - - 3,060 112 Reduction of long-term debt (18 ) (379 ) (500 ) (773 ) Long-term debt of joint ventures issued 92 17 108 34 Reduction of long-term debt of joint ventures (33 ) (28 ) (56 ) (57 ) Common shares issued 52 69 126 125 Net cash provided by/(used in) financing activities 1,133 187 2,603 (300 ) Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents (60 ) (3 ) (34 ) 20 Increase in Cash and Cash Equivalents 532 90 1,452 215 Cash and Cash Equivalents Beginning of period 2,220 629 1,300 504 Cash and Cash Equivalents End of period 2,752 719 2,752 719 Supplementary Cash Flow Information Income taxes paid 56 145 113 309 Interest paid 274 277 537 479 See accompanying notes to the consolidated financial statements. TCPL [34 SECOND QUARTER REPORT 2009 Consolidated Balance Sheet (unaudited) June 30, December 31, (millions of dollars) 2009 2008 ASSETS Current Assets Cash and cash equivalents 2,752 1,300 Accounts receivable 889 1,280 Due from TransCanada Corporation 1,858 1,529 Inventories 488 489 Other 858 523 6,845 5,121 Plant, Property and Equipment 30,587 29,189 Goodwill 4,169 4,397 Regulatory Assets 1,594 201 Other Assets 2,206 2,027 45,401 40,935 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable 1,041 1,702 Accounts payable 2,292 1,868 Due to TransCanada Corporation 3,207 1,821 Accrued interest 418 361 Current portion of long-term debt 570 786 Current portion of long-term debt of joint ventures 303 207 7,831 6,745 Regulatory Liabilities 490 551 Deferred Amounts 860 1,168 Future Income Taxes 2,722 1,253 Long-Term Debt 17,545 15,368 Long-Term Debt of Joint Ventures 796 869 Junior Subordinated Notes 1,151 1,213 31,395 27,167 Non-Controlling Interests Non-controlling interest in PipeLines LP 679 721 Non-controlling interest in Portland 85 84 764 805 Shareholders’ Equity 13,242 12,963 45,401 40,935 See accompanying notes to the consolidated financial statements. TCPL [35 SECOND QUARTER REPORT 2009 Consolidated Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2009 2008 2009 2008 Net Income 316 323 652 774 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) (113 ) (14 ) (151 ) 39 Change in gains and losses on hedges of investments in foreign operations(2) 96 17 96 (24 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) 37 29 64 33 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) (9 ) 1 (5 ) (18 ) Other Comprehensive Income/(Loss) 11 33 4 30 Comprehensive Income 327 356 656 804 (1) Net of income tax expense of $6 million and nil for the three and six months ended June 30, 2009, respectively (2008 - $5 million expense and $20 million recovery, respectively). (2) Net of income tax expense of $48 million and $52 million for the three and six months ended June 30, 2009, respectively (2008 - $8 million expense and $14 million recovery, respectively). (3) Net of income tax expense of $19 million and $16 million for the three and six months ended June 30, 2009, respectively (2008 – expense of $37 million and $49 million, respectively). (4) Net of income tax recovery of $1 million and nil for the three and six months ended June 30, 2009, respectively (2008 – recovery of $2 million and $11 million, respectively). See accompanying notes to the consolidated financial statements. TCPL [36 SECOND QUARTER REPORT 2009 Consolidated Accumulated Other Comprehensive Income Currency Cash Flow (unaudited) Translation Hedges and (millions of dollars) Adjustments Other Total Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (151 ) - (151 ) Change in gains and losses on hedges of investments in foreign operations(2) 96 - 96 Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 64 64 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - (5 ) (5 ) Balance at June 30, 2009 (434 ) (34 ) (468 ) Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 39 - 39 Change in gains and losses on hedges of investments in foreign operations(2) (24 ) - (24 ) Changes in gains and losses on derivative instruments designated as cash flow hedges(3) - 33 33 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (18 ) (18 ) Balance at June 30, 2008 (346 ) 3 (343 ) (1) Net of income tax of nil for the six months ended June 30, 2009 (2008 - $20 million recovery). (2) Net of income tax expense of $52 million for the six months ended June 30, 2009 (2008 - $14 million recovery). (3) Net of income tax expense of $16 million for the six months ended June 30, 2009 (2008 - $49 million expense). (4) Net of income tax of nil for the six months ended June 30, 2009 (2008 - $11 million recovery). (5) The amount of gains related to cash flow hedges reported in accumulated other comprehensive income that is expected to be reclassified to net income in the next 12 months is estimated to be $4 million ($10 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. TCPL [37 SECOND QUARTER REPORT 2009 Consolidated Shareholders’ Equity (unaudited) Six months ended June 30 (millions of dollars) 2009 2008 Preferred Shares 389 389 Common Shares Balance at beginning of period 8,973 6,554 Proceeds from common shares issued 126 125 Balance at end of period 9,099 6,679 Contributed Surplus Balance at beginning of period 284 281 Other 2 1 Balance at end of period 286 282 Retained Earnings Balance at beginning of period 3,789 3,202 Net income 652 774 Preferred share dividends (11 ) (11 ) Common share dividends (494 ) (403 ) Balance at end of period 3,936 3,562 Accumulated Other Comprehensive Income Balance at beginning of period (472 ) (373 ) Other comprehensive income 4 30 Balance at end of period (468 ) (343 ) 3,468 3,219 Total Shareholders’ Equity 13,242 10,569 See accompanying notes to the consolidated financial statements. TCPL [38 SECOND QUARTER REPORT 2009 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2008, except as described in Note 2. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2008 audited Consolidated Financial Statements included in TCPL’s 2008 Annual Report.
